DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8, 9, 10, 12, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0122084) (hereafter Yu) in view of Barcala et al. (US 2012/0098965) (Hereafter Barcala).
 	Regarding claims 1, Yu discloses an image interpolation method comprising: 
determining, based on a first coordinate position of a to-be-interpolated sample in a target image (see, paragraph [0022], target image is image after transformation), a second coordinate position of the to-be-interpolated sample in a source image (see, paragraph [0022], calculating the coordinates of a virtual pixel point in an original image corresponding to the coordinates of a pixel point of a target image), 

Regarding claims 7 and 14, Yu further discloses the method, wherein longitude coordinate values change fastest in the longitude direction and latitude coordinate values changes fastest in the latitude direction ([0023] The method of image scaling according to some embodiments of the present embodiment includes: [0024] Step S100: Determine the coordinates of a virtual pixel in an original image, wherein the virtual pixel corresponds to an actual pixel in a scaled image; [0025] Step S200: Determine the coordinates of four actual pixels in the original image that are closest to the virtual pixel; [0026] Step S300: Determine the weights of the four actual pixels; and [0027] Step S400: Determine the pixel value of the virtual pixel in the original image in accordance with the determined weights and the pixel values of the four actual pixels.)
 	Regarding claims 8 and 17, Yu further discloses the image interpolation method, wherein the second coordinate position is of a point consisting of a horizontal coordinate and a vertical coordinate in a planar coordinate system of the to-be-converted planar image, or is of a point consisting of a longitude coordinate and a latitude coordinate in a geographic coordinate system of 
	Regarding claims 9 and 10, the combined teaching further discloses a terminal device comprising configured to store ; processor coupled to the memory, wherein the instructions cause the processor configured to perform the function as per claim 9 and a computer program product comprising computer executable instructions for storage on a non-transitory computer readable storage medium executed by a processor cause a program to perform function as per claim 10 (Barcala, paragraph [0011], [0043], [0044]).

7.	Claims 2, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0122084)(hereafter Yu) in view of Barcala et al. (US 2012/0098965)(Hereafter Barcala) and further in view of Ratcliff et al. (US 2014/0233847)(hereafter Ratcliff).
Regarding claims 2, 11, 18, Yu further discloses the image interpolation method, wherein the source image is the to-be-converted planar image (see, paragraph [0022], calculating the coordinates of a virtual pixel point in an original image corresponding to the coordinates of a pixel point of a target image), But, do not explicitly disclose wherein either spherical image formats corresponding to the source image and the target image are different or image resolutions corresponding to the source image and the target image are different. However, in same field of endeavor, Ratcliff teaches in paragraph [0030], target images and the source image may have the same resolution and aspect ratio.  In implementations where target images and the source image may have different resolutions and/or aspect ratios, the projected target image has the same . 

Allowable Subject Matter
8.	Claims 4-6, 13, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/28/2021